Title: From Thomas Jefferson to William Macarty, 19 January 1788
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris Jan. 19. 1788.

I this moment receive your favour on the subject of the China. If I understand you rightly, dishes may be had taking them in lots or nests of five in each, of different sizes; and that a lot or nest of five dishes costs 21.₶ In this case I would take half a dozen lots or nests, if I have not misunderstood your description of them; and would beg the favor of you to send me an half a dozen nests. If I am mistaken you will be so good as to set me right. I am with great esteem Sir Your most obedt. humble servant,

Th: Jefferson

